Citation Nr: 18100357
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 08-15 064
DATE:	April 10, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an evaluation in excess of 20 percent prior to June 29, 2017 for left lower extremity (LLE) radiculopathy associated with a service-connected lumber spine disability is denied.
Entitlement to an evaluation of 40 percent, but not more, from June 29, 2017 for service-connected LLE radiculopathy associated with a service-connected lumber spine disability is granted.
Entitlement to a total disability evaluation due to individual unemployability (TDIU) is denied.
FINDING OF FACT
1.  Prior to June 29, 2017, the Veterans LLE radiculopathy was characterized by moderate incomplete paralysis of the sciatic nerve.
2. After June 29, 2017, the Veterans LLE radiculopathy was characterized by moderately severe paralysis of the sciatic nerve.
3. The Veteran was not precluded from substantially gainful employment due to his service-connected disabilities.
CONCLUSION OF LAW
1. The criteria for an evaluation in excess of 20 percent for LLE radiculopathy have not been met prior to June 29, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).
2. The criteria for an evaluation of 40 percent, but no more, for LLE radiculopathy have been met from June 29, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).
3. The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.341, 4.16, 4.19 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from July 1962 to July 1965.
The Veteran testified before the undersigned Veterans Law Judge in a March 2017 Video Conference Board Hearing.  A transcript of that hearing is of record.
The Board has thoroughly reviewed all the evidence in the Veterans claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
1. Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy
The Veteran contends that his left lower extremity radiculopathy is more severe than his current 20 percent evaluation reflects.  Specifically, he contends that he is entitled to a 60 percent evaluation for atrophy and leg weakness that makes it difficult for him to garden, stand for prolonged periods, or sit on a hard surface for prolonged periods without pain, stiffness, numbness, and tingling in his LLE.
The Veterans service-connected LLE radiculopathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Pertinent here, DC 8520 provides a 20 percent rating for moderate incomplete paralysis, a 40 percent rating moderately severe incomplete paralysis, and 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  Moreover, the terms mild, moderate, moderately severe, and severe are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The Board should consider examiners use of descriptive terminology such as mild, moderate; however, examiners use of those terms is not binding on the Board and does not control the Boards disposition of an issue.
A. Evaluation for the Period Prior to June 29, 2017
The Board concludes that an evaluation in excess of 20 percent is not warranted for the period prior to June 29, 2017.  Prior to that date, VA medical examinations consistently showed minimal abnormalities in the Veterans reflexes.  Sensory tests performed during that same period consistently showed decreased sensation was limited to the Veterans toes and feet.  Electromyography (EMG) examinations in July 2010 and May 2011 showed no evidence of lumbar radiculopathy.  A May 2011 EMG showed very mild neuropathy in the plantar sensory nerves, the clinical significance of which was unclear to the physiatrist analyzing the results.  Muscle strength tests for this period for all joints of the left lower extremity showed muscle strength of 5/5, and no examiner identified muscular atrophy. 
The Veterans treatment records are consistent with the 20 percent evaluation.  The Veteran controlled his pain with routine visits to his chiropractor, Dr. A.B.H., who consistently treated the Veterans symptoms by manually manipulating the Veterans lumbosacral spine.  July 2008 VA medical center treatment records note the Veteran had a stable gait, normal deep tendon refluxes, and normal monofilament sensation and vibratory sensation along the feet bilaterally.  The Veteran also reported, at that time, no complaints of back pain, radiculopathy, or neuropathy in the lower extremities.  April 2009 VA medical center treatment records notes that the Veterans report that his pain and numbness were well managed with pain medication and chiropractic care.  A physical examination associated with the inception of a September 2015 physical noted normal bilateral strength in the Veterans lower extremities, normal gait, and some balance deficits while the Veteran walked on his tiptoes.
Due consideration has been given to the Veterans assertion that a 60 percent rating for severe disability is warranted.  However, a ratings in excess of 20 percent for this period is not warranted.  As indicated, EMG testing, which was interpreted by a radiologist, specified that the level of neurological dysfunction was very mild.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Moreover, as discussed, the contemporaneous treatment records do not describe a neurological disability that is any more than moderately disabling.


B. Evaluation for the Period after June 29, 2017
The Board finds a 40 percent evaluation, but not more, for moderately severe paralysis of the sciatic nerve is warranted from June 29, 2017.  A June 29, 2017 VA examination demonstrated that the Veterans left lower extremity radiculopathy had worsened since his prior examination in February 2016.  The examiner noted an antalgic gait due to lower extremity pain, and observed that the Veteran had trouble maintaining his balance.  The Veteran rated constant pain and intermittent pain as moderate.  The June 2017 examiner noted reduced strength on knee extension of 4/5, and the Veterans left thigh and calf were 5cm and 2cm smaller respectively than his right thigh and calf due to muscular atrophy.  Light touch sensation was decreased for the Veterans left thigh, knee, lower leg, ankle, foot, and toes.  The examiner evaluated the paralysis of the Veterans sciatic nerve as moderate.  Because the Veterans left lower extremity radiculopathy has motor as well as sensory involvement and some degree of atrophy, the Board resolves doubt in favor of the Veteran, and finds an evaluation of 40 percent, but not more, is warranted for moderately severe paralysis of the sciatic nerve effective June 29, 2017, the date of a VA examination.  See 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8250. 
An evaluation of 60 percent is not warranted for the period following June 29, 2017.  During the June 2017 VA examination, the Veteran described the symptoms attributed to radiculopathy, to include pain, paresthesia and/or dysesthesia, and numbness, as moderate in severity.  The Veterans muscle weaknessrated as 4/5is only evident on extension of the left knee and the Veterans strength is otherwise normal.  The VA examiner rated incomplete paralysis of the Veterans sciatic nerve as moderate.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  The examiners evaluation weighs against a 60 percent evaluation.  Moreover, although the June 2017 examiner identified atrophy, it does not rise to the level of marked atrophy necessary for a 60 percent rating under Diagnostic Code 8520.
 
2. Entitlement to TDIU
The Veteran contends that he cannot secure or maintain gainful employment due to his service connected disabilities and is therefore entitled to TDIU.  For the reasons discussed below, the Board disagrees.  
A. Schedular TDIU
VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that:  (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a). 
For the period prior to June 29, 2017, the Veteran was service connected for four disabilities:  LLE radiculopathy rated at 20 percent, a low back disability rated at 10 percent, right lower extremity radiculopathy rated at 10 percent, a healed right index finger fracture rated at 0 percent.  His combined evaluation for the period prior to June 29, 2017 was 40 percent.  The Veterans combined rating does not meet the schedular criteria for TDIU; therefore, schedular TDIU for the period prior to June 29, 2017 must be denied.  38 C.F.R. § 4.16(a).
For the period after June 29, 2017, the Veteran is service connected for the same four disabilities, and in light of the decision herein, the Veteran is rated 40 percent for LLE radiculopathy.  The evaluations for the three other disabilities are unchanged, and his combined evaluation after June 29, 2017 is 50 percent.  While the Veteran now has a single disability rated as 40 percent disability, his combined evaluation of 50 percent does not satisfy the schedular requirement for TDIU.  See id. Schedular TDIU must therefore be denied for the period following June 29, 2017.
B. Extraschedular TDIU
In a March 2018 statement through his representative, the Veteran contends that his entitled to an extraschedular TDIU.  An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability under 38 C.F.R. § 4.16 (b).  See 38 C.F.R. § 3.321(b)(1).  Assignment of a TDIU evaluation requires that the record reflect some factor that takes the claimants case outside the norm of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  TDIU is to be awarded based on the judgment of the rating agency. Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  
In January 2018, the Director determined that an extraschedular TDIU was not warranted.  The Director noted that VA examinations in February 2016 and November 2017 concluded that the Veteran can perform light work.  The Director also noted the chiropractic care the Veteran receives relieves his pain from his service connected disabilities, and he has not been to an emergency department or hospitalized due to his service-connected disabilities. 
The Board cannot assign an extraschedular rating in the first instance, see Thun v. Shinseki, 572 F.3d 1366 (2009), but the Board now has the authority to assign an extraschedular TDIU here following the Directors determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 4278 (2009); Floyd v. Brown, 9 Vet. App. at 967 (1996).  While not bound by this determination, the Board likewise concludes that an extraschedular TDIU is not warranted here.  Consideration has been given to the fact that the Veteran has a long history of bilateral lower extremity radiculopathy and low back pain that interfere with his daily activities.  However, the evidence of record shows that the interference does not present the extraordinary circumstances necessary for an extraschedular TDIU.  
For instance, private treatment records note that the Veteran undertook a home renovation project in October 2015 that involved prolonger bouts of reaching overhead to install rafters and a ceiling in his home.  In March 2017, the Veteran testified that his disabilities make his gardening somewhat difficult; however, he is still able to perform the tasks necessary to maintain his lot and home.  The Veteran also testified that his service-connected disabilities do not prevent him from driving.  The Veterans age cannot be considered as a factor for TDIU.  38 C.F.R. § 3.341 (a). 
The Board notes the Veterans contention that the he is entitled to a TDIU because there is no empirical evidence that employment opportunities other than as a laborer exist in the Veterans community.  The Veteran relies on the substantive rule in Beaty v. Brown, 6 Vet. App. 532 (1994), which provides that the Board cannot deny the Veterans claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work.  The central inquiry is not whether the Veteran can find a job but whether his service-connected disabilities prevent him from working.  See Ferraro v. Derwinski, 1 Vet. App. 326, 33132 (1991).  Here, VA examiners in February 2016 and November 2017 concluded that the Veteran can perform light duty work.  Those conclusions are evidence showing that the Veterans service-connected disabilities impact his ability to work without rendering incapable of working at all.  Moreover, even though his work experience has been focused on physical labor, the evidence shows that he is able to engage in tasks that are physical in nature, i.e, install rafters and a ceiling, garden, and drive. 
In reaching this conclusion, the Board also notes the statements from the Veterans neighbors, W.W., R.N. and D.N., J.H. and A.H.  The Board finds these statements competent and credible.  When considered in light of the evidence of record, they do not present the exceptional picture needed for an extraschedular TDIU, however.  W.W.s statement notes periodic requests for help.  That statement accords with the evidence showing the Veterans symptoms for his service connected disabilities were prone to some degree of fluctuation.  For instance, treatment records from Dr. A.G.H. note worsening and improvement over time in the Veterans reported symptoms and pain.  The statements from J.H., A.H., and R.N. and D.N. note occasional difficulty with gardening.  This accords with the Veterans statements that his service-connected disabilities interfere with his ability to garden; however, the Board concludes that the Veterans March 2017 testimony that he could maintain his property is more probative than the statement from the Veterans neighbors, J.H., A.H., and, R.N and D.N.
As the weight of the evidence is against the Veterans claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Entitlement to an extraschedular TDIU must therefore be denied.
 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Douglas M. Humphrey, Associate Counsel 

